KRUEGER, Judge.
The offense is robbery. The punishment assessed is confinement in the state penitentiary for a term of ten years.
The record is before us without any bills of exception and any statement of the facts. The indictment seems to be in due and legal form. Consequently there is nothing presented for review.
*475■ The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.